Title: Report on Foreign Coinage, 8 January 1793
From: Jefferson, Thomas
To: House of Representatives


The Secretary of State, to whom was referred by the President of the United States, the Resolution of the House of Representatives of the 29th. of Novr. 1792. on the subject of Experiments on the Coins of France, England, Spain, and Portugal,
Reports
That assays and experiments have been accordingly made at the Mint by the Director, and under his care and inspection, of sundry Gold and Silver Coins of France, England, Spain and Portugal, and a statement of the quantity of fine metal and Alloy in each of them, and the specific gravities of those of Gold given in by the Director, a  copy of which, and of the letter covering it, are contained in the papers marked A. and B.

Th: Jefferson 
Jan. 8. 1793.

